Appeal by defendant from a judgment of the County Court, Westchester County, rendered November 15,1978, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The record indicates that the defendant knowingly and voluntarily waived his right to appeal from a denial of his suppression motion after having been fully informed of the consequences of such a waiver (see People v Williams 36 NY2d 829, cert den sub nom. Williams v New York, 423 US 873). Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.